Citation Nr: 0432564	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  01-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the low back.

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

Entitlement to an increased rating for peripheral neuropathy 
of the right upper extremity, currently evaluated as 10 
percent disabling.

Entitlement to an increased rating for peripheral neuropathy 
of the left upper extremity, currently evaluated as 10 
percent disabling.

Entitlement to increased rating for peripheral neuropathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently evaluated as 10 
percent disabling.

Entitlement to a total disability rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Manila, Republic of the 
Philippines, Regional Office (RO).  That decision, in 
pertinent part, denied service connection for degenerative 
joint disease of the low back and chronic chest pain.  In 
addition, the July 2000 decision denied increased ratings for 
diabetes mellitus, peripheral neuropathy of all four major 
extremities.  Finally, the July 2000 decision denied 
entitlement to a total disability rating based on individual 
unemployability.

The Board notes that the July 2000 decision also denied 
service connection for a ganglion cyst of the right wrist.  
The veteran subsequently perfected his appeal with regard to 
that issue.  However, a March 2003 decision granted service 
connection for this disorder.  As the veteran has not filed 
an appeal with regard to the initial disability rating 
assigned, this issue is no longer before the Board.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for retinopathy and 
incipient cataracts, both claimed as secondary to diabetes 
mellitus, as well as the issue of entitlement to service 
connection for a cholecystectomy, which have not yet been 
addressed.  The Board refers these issue to the RO for 
appropriate adjudication.

The July 2000 rating decision also denied service connection 
for chronic chest pain.  The veteran filed a notice of 
disagreement in April 2001.  A statement of the case was 
issued in March 2003.  The cover letter informed the veteran 
that he had until May 25, 2003 to file a substantive appeal 
with regard to that claim.  While a letter was received from 
the veteran on May 16, 2003, it did not address the issue of 
entitlement to service connection for chronic chest pain.  
Accordingly, the Board does not have jurisdiction to address 
this claim.  See 38 C.F.R. §§ 20.200, 20.202 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran has not been 
provided proper notice under the VCAA with regard to his 
claims for entitlement to an increased rating for diabetes 
mellitus and entitlement to a total disability rating based 
on individual unemployability.  He has, to date, not been 
provided with a specific explanation of the type of evidence 
necessary to substantiate these claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the veteran should be afforded the 
appropriate notice with regard to these two claims.

It is noted several times in the record that the veteran is 
currently in receipt of Social Security disability payments.  
However, there is no indication in the record that any such 
records have ever been requested.  As records used in the 
determination of this award may pertain to disabilities 
currently at issue, the RO should make efforts to secure 
those records.

In addition, the Board notes that the veteran submitted a 
variety of VA and private treatment records in support of his 
claim.  However, there is no indication of record that the RO 
has made any attempts to secure the veteran's complete 
treatment records, either from the VA or any identified 
private physicians.  Therefore, the RO should request the 
veteran's VA treatment records, and any adequately identified 
private treatment records regarding treatment for the 
disabilities at issue.

Finally, the Board notes that service medical records reflect 
complaints associated with back pain in October 1976.  The 
veteran initially reported that this back pain had been 
occurring for several years.  Individual VA treatment records 
submitted by the veteran indicate that he sought treatment 
for back pain in 1998.  However, there is no indication of 
record that the RO requested all the VA treatment records 
pertaining to treatment for the veteran's back complaints.  A 
March 2003 VA examination report noted a diagnosis of minimal 
degenerative discospondylosis of the lumbosacral spine.  No 
opinion was offered as to the etiology of this disorder.  The 
Board is aware of the lapse of time between the March 2003 
diagnosis and the initial complaints associated with back 
pain that are documented during service.  However, given the 
absence of any VA treatment records, save one, referring to 
treatment by VA in the late 1990s and the veteran's 
separation from service in 1993, the Board finds that, in 
fairness to the veteran, the record could benefit from 
further development with regard to this issue.  Accordingly, 
any VA treatment records pertaining to the back should be 
acquired.  Subsequently, the veteran should be scheduled for 
a VA examination to determine the etiology of any back 
disorder.

Accordingly, the claims are REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements with regard to 
the claims.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not currently of record that 
would be necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO should specifically 
provide such notice for the claims for 
entitlement to an increased rating for 
diabetes mellitus and entitlement to a 
total disability rating based on 
individual unemployability.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
disorders currently at issue since 1993 
with regard to treatment records 
pertaining to the veteran's claimed back 
disorder.  After securing the necessary 
releases, the RO should obtain these 
records.  Regardless of whether any 
private treatment providers are 
identified, the RO should secure the VA 
treatment records developed since service 
pertaining to the disorders that are the 
subject of this appeal.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
4.  Once the above records have been 
secured, the veteran should be scheduled 
for a VA examination to assess the nature 
and etiology of any currently diagnosed 
back disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed low 
back disorder is related to service.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




